Citation Nr: 1756760	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left foot calluses. 

2.  Entitlement to service connection for left foot calluses.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Board remanded the claim to reopen a previously denied claim of service connection for left foot calluses, and the claim of service connection for a lung disorder, for further development and consideration.

Again, in April 2015, the Board remanded these matters for further development and consideration. 

The issue of service connection for a left foot calluses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the Veteran's claim of service connection for left foot calluses; the Veteran did not appeal the decision or submit new and material evidence within the year following notification of that decision. 

2.  The evidence received since the November 1971 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for left foot calluses.

3.  The Veteran's respiratory disease, diagnosed as COPD, was not caused or aggravated by any aspect of service.


CONCLUSIONS OF LAW

1.  The November 1971 RO decision, which denied the Veteran's claim of service connection for left foot callus, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left foot callus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a respiratory disorder, including COPD, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the evidence received since the time of the November 1971 rating decision includes VA treatment notes and records, private medical records, and statements made by the Veteran.  The evidence shows that the Veteran has continued to suffer from and receive treatment for this issue since service.  The fact that the Veteran continues to have this same issue shows that this may be residuals from his calluses removal while in service.  This evidence is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claim.

In November 1971, the RO denied the claim for service connection stating, "[r]ecords indicated wart and callous removed from the Veteran's foot several years ago with no residuals."  Because that was the only indication of calluses in the records the RO determined there was relationship between the recorded notes of a foot callus in service and the diagnosed very small callous on Veteran's left foot. 

The evidence received since the November 1971 established that the Veteran has had the same issue with left foot that records indicate he had while in service.  The fact that Veteran has continued to have the issue of left foot calluses after service, raises the possibility of a link between the Veteran's service and his left foot calluses, making providing a VA examination necessary.

As this evidence triggers VA's duty to assist, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for left foot calluses.  To this extent, the appeal is granted.


III.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a)(2017).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

The Veteran seeks service connection for a respiratory disability, diagnosed as COPD.  The Veteran contends that his current diagnosis of COPD is related to service.  

Service treatment records show that the Veteran was treated on multiple occasions for chest problems.  See, e.g., STRs (Mar. 1963, April 1963, July 1964).  The Veteran also reported that a spot was found on his lung by a VA physician in 1991.  

In January 2013, a VA examiner diagnosed chronic obstructive pulmonary disease (COPD) and opined, without rationale, that it was not related to service.  Then in a June 2013 addendum opinion, the examiner reported the rationale was that the claims file was "silent as to any respiratory condition (COPD)."  The Board found both of these opinions to be inadequate to adjudicate the Veterans claim.  

The Veteran was afforded another VA examination in February 2016 in reference to this claim.  The Veteran's VA respiratory examination, showed a diagnosis of COPD.  The examiner noted that the Veteran started using Albuterol nine months before the examination and breo ellipta INH (fluticasone -vilanterol) two months before the examination.  He also reported intermittent shortness of breath with long distance walking or walking up and down the stairs.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  Intermittent, inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, and outpatient oxygen therapy was required.  

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also noted that COPD caused mild functional limitation with a current diagnosis of pulmonary nodule, left upper lobe by CT chest, undetermined etiology and no functional limitation.  The examiner opined that the Veteran's current COPD was less likely than not caused by or related to his in-service complaints of chest pain (upper respiratory infection, tonsillitis, and esophagitis) in March 1963, April 1963, November 1965, and January 1966.  She also noted that the chest x-rays were negative at those times.  The examiner noted that this conclusion was rendered after carefully reviewing the claims file, to include consults dated March 1963, April 1963, November 1965, and January 1966; VVA hand carried medical notes from Flowers hospital in Alabama; and the Veteran's personal history.

The examiner opined that the Veteran's COPD, which was diagnosed 35 years after service, was more likely caused by 25 pack years of smoking (history of 51 years of smoking a half a pack a day) and was confirmed by PFT and CT chest showing emphysematous changes.  She also noted that the pulmonary nodule shown in CT of the chest, measured 1.2 CM, was too small in size to cause respiratory symptoms.

Upon careful review of the evidence of record, the Board finds that the Veteran's claimed lung disorder is not due to an event, injury, or disease incurred during service.  In other words, the preponderance of the evidence is against his claim as the most probative evidence does not show a link between the Veteran's current lung disorder and his military service.  

To the extent that the Veteran asserts that his current COPD are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training in respiratory disorders, and because these matters are beyond the ability of a layperson to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the most competent and probative evidence of record does not etiologically link COPD to service or any incident therein.  Rather, the January 2016 VA physician specified that the Veteran's lung disorder was related to his long history of cigarette smoking and not to any incident during service.  In assigning high probative value to this opinion, the Board notes that the physician reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service complaints, and conducted complete examinations.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinions to be of greater probative value than the lay statements of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The preponderance of the evidence is against finding that the Veteran's COPD is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for left foot calluses is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a respiratory disability, to include COPD, is denied.

REMAND

In the decision above, the Board has reopened a claim for entitlement to service connection for left foot calluses.  Further development is needed prior to adjudication of this matter. 

The Veteran has not yet been provided with a VA examination in connection to his claim of service connection for left foot calluses.  As the Board is remanding the matter for other development, on remand, the RO should acquire any outstanding VA treatment records and associate them with the evidence of record.  See 38 C.F.R. § 3.159 (c)(2) (2017); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's left foot calluses.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left foot calluses.  The entire claims file, including a copy of the Remand, must be made available to and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail.  A comprehensive explanation must be given for all opinions and conclusions rendered.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed.  

In rendering the above opinions, the examiner must review and discuss the record.  The VA examiner's attention is drawn to the following:

*The November 1966 service treatment record noting the Veteran had a callus on his foot removed;

*The September 1971 VA examination noting the Veteran had callosities of the left foot and the Veteran's account for treatment of callosities while in service. 

*The August 2000 VA treatment record noting the Veteran had foot calluses;

*The February 2005 VA treatment record noting the Veteran continued to have foot calluses 

3.  After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal based on the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


